ORDER
The Court having considered the petition for disciplinary or remedial action and the response by Bar Counsel to the show cause order issued by the Court, it is this 1st day of November, 2002,
ORDERED, by the Court of Appeals of Maryland, that Jay Marc Berkowitz, be, and he is hereby, disbarred from the further practice of law in the State of Maryland, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Jay Marc Berkowitz, from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.